DETAILED ACTION 
Claims 1-5 and 9, submitted with Applicant’s Interview Summary filed on January 26, 2022, are allowed.  
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Masako Yoshida on January 31, 2022.  
Claims 1-5 are amended as follows:  
1. A method for maintaining a therapeutically effective concentration of endoxifen for treatment of a patient with bipolar I disorder, said method comprising: 
administering to the patient a dose of 2 mg to 16 mg of endoxifen citrate in an enteric coated tablet once per day for at least 21 days, 
wherein the method does not comprise monitoring a therapeutic dose of the patient, and
the patient has an early response time to the treatment in at least 2 days from starting the administration and a remission time that is not more than 4 days.  
2. The method of claim 1, wherein the patient has manic episodes without mixed features.  
3. The method of claim 1, wherein the patient has manic episodes with mixed features.  
4. The method of claim 1, wherein the patient has depression.  

Claims 6-8 have been cancelled.
New claim 9 has been added: 
The method of claim 1, wherein the method maintains an in vivo plasma profile in the patient including: 
(a) a mean Cmax (ng/mL) of 10 to 180; 
(b) a mean AUC0-t (ng•h/mL) of 50 to 3500; and 
(c) a mean Tmax (h) of about 6 ± 2.  

Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628